Exhibit 10.10(g)

 

AMENDMENT NUMBER EIGHT

to the

Warehouse Loan and Security Agreement

Dated as of February 10, 2000

as Amended and Restated to and including February 4, 2005

among

AAMES INVESTMENT CORPORATION

AAMES CAPITAL CORPORATION

AAMES FUNDING CORPORATION

and

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

 

This AMENDMENT NUMBER EIGHT is made this 1st day of March 2006, among AAMES
INVESTMENT CORPORATION, AAMES CAPITAL CORPORATION, AAMES FUNDING CORPORATION,
each having an address at 350 South Grand Avenue, Los Angeles, California 90071
(each, a “Borrower” and collectively, “the Borrowers”) and GREENWICH CAPITAL
FINANCIAL PRODUCTS, INC., having an address at 600 Steamboat Road, Greenwich,
Connecticut 06830 (the “Lender”), to the Warehouse Loan and Security Agreement,
dated as of February 10, 2000 as amended and restated to and including February
4, 2005, by and between the Borrowers and the Lender, as amended (the
“Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Agreement.

 


RECITALS


 

WHEREAS, the Borrowers and the Lender have agreed to amend the Agreement to
modify certain certain financial covenants as set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 


SECTION 1.           EFFECTIVE AS OF THE DATE HEREOF, SECTION 1 OF THE AGREEMENT
IS HEREBY AMENDED BY DELETING THE DEFINITION OF “TERMINATION DATE” IN ITS
ENTIRELY AND REPLACING IT WITH THE FOLLOWING:


 

“Termination Date” shall mean April 3, 2006, or such earlier date on which this
Warehouse Agreement shall terminate in accordance with the provisions hereof or
by operation of law.

 

SECTION 2.           Effective as of the date hereof, Section 6.16 of the
Agreement is hereby amended by deleting the existing “Tangible Net Worth;
Liquidity” representation and replacing it with the following:

 

:

 


“6.16       TANGIBLE NET WORTH; LIQUIDITY. (A)  AAMES INVESTMENT’S TANGIBLE NET
WORTH, ON A CONSOLIDATED BASIS AND ON ANY GIVEN DAY, SHALL BE EQUAL TO OR
GREATER THAN $250,000,000 PLUS 50% OF ANY SUBSEQUENT ADDITIONAL CAPITAL RAISED
IN A PUBLIC OR PRIVATE OFFERING BY AAMES INVESTMENT, AND (B) THE AGGREGATE
AMOUNT OF AAMES INVESTMENT’S CASH AND CASH EQUIVALENTS OF (1) CASH AND LOANS
HELD FOR SALE AND INVESTMENT (EXCLUDING SECURITIZED MORTGAGE LOAN) REDUCED BY
(2) THE SUM OF AMOUNTS OUTSTANDING ON REVOLVING WAREHOUSE AND REPURCHASE
FACILITIES, MARGIN ON LOANS HELD FOR SALE AND INVESTMENT (EXCLUDING SECURITIZED
MORTGAGE LOANS) AND LOANS HELD FOR SALE AND INVESTMENT WHICH ARE

 

--------------------------------------------------------------------------------


 


INELIGIBLE TO BE PLEDGED BY AAMES INVESTMENT UNDER ANY OF ITS REVOLVING
WAREHOUSE AND REPURCHASE FACILITIES SHALL BE IN AN AMOUNT EQUAL TO NOT LESS THAN
$38,000,000.”


 

SECTION 3.           Effective as of the date hereof, Section 7.14(b) of the
Agreement is hereby amended by deleting the existing “Maintenance of Ratio of
Total Indebtedness to Tangible Net Worth” covenant and replacing it with the
following:

 

:

 

“(b)         Maintenance of Ratio of Total Indebtedness to Tangible Net Worth.
Aames Investment shall not permit the ratio of Total Indebtedness to Tangible
Net Worth at any time, from and after December 31, 2005, to be greater than
20.00 to 1.00.”

 

SECTION 4.           Effective as of the date hereof, Section 7.14(c) of the
Agreement is hereby amended by deleting the existing “Maintenance of Ratio of
Adjusted Indebtedness to Tangible Net Worth” covenant and replacing it with the
following:

 

“(c)         Maintenance of Ratio of Adjusted Indebtedness to Tangible Net
Worth. Aames Investment shall not permit the ratio of Adjusted Indebtedness to
Tangible Net Worth at any time, from and after December 31, 2005, to be greater
than 7.0 to 1.00.”

 


SECTION 5.           EFFECTIVE AS OF THE DATE HEREOF, SECTION 7.15 OF THE
AGREEMENT IS HEREBY AMENDED BY DELETING THE EXISTING “MAINTENANCE OF LIQUIDITY”
COVENANT AND REPLACING IT WITH THE FOLLOWING:


 


“SECTION 7.15. MAINTENANCE OF LIQUIDITY. THE AGGREGATE AMOUNT OF AAMES
INVESTMENT’S CASH AND CASH EQUIVALENTS OF (1) CASH AND LOANS HELD FOR SALE AND
INVESTMENT (EXCLUDING SECURITIZED MORTGAGE LOANS) REDUCED BY (2) THE SUM OF
AMOUNTS OUTSTANDING ON REVOLVING WAREHOUSE AND REPURCHASE FACILITIES, MARGIN ON
LOANS HELD FOR SALE AND INVESTMENT (EXCLUDING SECURITIZED MORTGAGE LOANS) AND
LOANS HELD FOR SALE AND INVESTMENT WHICH ARE INELIGIBLE TO BE PLEDGED BY AAMES
INVESTMENT UNDER ANY OF ITS REVOLVING WAREHOUSE AND REPURCHASE FACILITIES SHALL
BE IN AN AMOUNT EQUAL TO NOT LESS THAN $38,000,000.”


 

SECTION 6.           Defined Terms. Any terms capitalized but not otherwise
defined herein shall have the respective meanings set forth in the Agreement.

 

SECTION 7. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.

 

SECTION 8. Waiver. For the avoidance of doubt, upon execution of this Amendment
Number Eight, the Borrowers and Lender agree that any non compliance or
violation of Sections 6.16, 7.14(b) or 7.14(c) on or after December 31, 2005 up
to the date of this Amendment Number Eight are hereby waived.

 

SECTION 9. Governing Law. This Amendment Number Eight shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict

 

2

--------------------------------------------------------------------------------


 

of laws doctrine applied in such state (other than Sections 5-1401 and 5-1402 of
the New York General Obligations Law).

 

SECTION 10. Counterparts. This Amendment Number Five may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers and the Lender have caused this Amendment
Number Eight to be executed and delivered by their duly authorized officers as
of the day and year first above written.

 

 

AAMES CAPITAL CORPORATION

 

(Borrower)

 

 

 

 

 

By:

/s/ Jon D. Van Deuren

 

 

Name: Jon D. Van Deuren

 

Title:

Executive Vice President - Finance and Chief

 

 

 Financial Officer

 

 

 

 

 

AAMES FUNDING CORPORATION

 

(Borrower)

 

 

 

 

 

By:

/s/ Jon D. Van Deuren

 

 

Name: Jon D. Van Deuren

 

Title:

Executive Vice President - Finance and Chief

 

 

 Financial Officer

 

 

 

 

AAMES INVESTMENT CORPORATION

 

(Borrower)

 

 

 

 

 

By:

/s/ Jon D. Van Deuren

 

 

Name: Jon D. Van Deuren

 

Title:

Executive Vice President - Finance and Chief

 

 

Financial Officer

 

 

 

 

 

 

 

GREENWICH CAPITAL FINANCIAL

 

PRODUCTS. INC.

 

(Lender)

 

 

 

 

 

By: James T. Raezer

 

Name: James T. Raezer

 

Title: Managing Director

 

--------------------------------------------------------------------------------